                         UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              ASHEVILLE DIVISION


 TORRIN SLOVER,

         Plaintiff,                                          CIVIL ACTION FILE NO.

 V.

 TRANSYLVANIA VOCATIONAL                                     JURY TRIAL DEMANDED
 SERVICES, INC.,

         Defendant.


                                          COMPLAINT

        COMES NOW Plaintiff, Torrin Slover, by and through undersigned counsel, The Kirby

G. Smith Law Firm, LLC, and hereby files this Complaint against Defendant Transylvania

Vocational Services, Inc., stating as follows:

                                I. JURISDICTION AND VENUE

1.      This Court has federal question jurisdiction pursuant to 28 U.S.C. § 1331 over Counts I-II

of this Complaint, which arise out of Title VII of the Civil Rights Act of 1964, 42 U.S.C. §

2000(e), et seq. (Title VII).

2.      This Court has jurisdiction over the parties of this action because the employment

practices described herein took place in Transylvania County, North Carolina.

3.      Venue is proper in this Court pursuant to 28 U.S.C. § 1391.

4.      Plaintiff received her Notice of Right to Sue from the Equal Employment and

Opportunity Commission (EEOC) and files this Complaint within the ninety (90) days

prescribed.

                                           II. PARTIES



       Case 1:21-cv-00179-MR-WCM Document 1 Filed 07/14/21 Page 1 of 5
5.      Plaintiff is a citizen of the United States and a resident of North Carolina.

6.      Defendant is a Non-Profit Corporation registered to conduct business in the state of North

Carolina.

7.      Defendant may be served through its CEO and registered agent, James E. Brandenburg,

located at 11 Mountain Industrial Dr., Brevard, NC 28712.

8.      Defendant employed fifteen (15) employees or more at all times relevant to this lawsuit.

9.      Defendant is subject to the requirements of Title VII

                                    III. FACTUAL ALLEGATIONS

10.     Plaintiff was hired by Defendant in August 2018 to work as a Sanitation Technician.

11.     In December 2019, Plaintiff was placed under the supervision of Mr. Shane Young, a

Sanitation Supervisor.

12.     During most shifts, Mr. Young made comments to Plaintiff about needing a “side-piece,”

i.e., a mistress.

13.     Mr. Young also informed Plaintiff that his wife allowed him to have “side-pieces.”

14.     On one occasion, Mr. Young spoke with Plaintiff about another female employee and said

that he wanted to “bust her pussy wide open” but was hesitant because he heard someone else

died while having sex with her.

15.     After learning that Plaintiff was in a relationship with an African-American man, Mr.

Young, who is also African-American, said he did not know she was “into black guys.”

16.     In January 2020, Mr. Young retrieved a package for Plaintiff from a USPS location and

delivered it to Plaintiff’s home.

17.     Plaintiff never asked Mr. Young to deliver her package.

18.     In February 2020, Plaintiff complained to Ms. Lauren Hayes, Defendant’s Human




        Case 1:21-cv-00179-MR-WCM Document 1 Filed 07/14/21 Page 2 of 5
Resources Director, about Mr. Young’s sexual harassment.

19.       Ms. Hayes did not take any remedial action to prevent future sexual harassment from Mr.

Young.

20.       On March 5, 2020, Plaintiff complained to Mr. Jamie Brandenburg, Defendant’s CEO,

about Mr. Young’s sexual harassment.

21.       On March 10, 2020, Defendant terminated Plaintiff.

                                     IV. CLAIM FOR RELIEF

                                              COUNT I

                              TITLE VII SEXUAL HARASSMENT

22.       Plaintiff incorporates by reference paragraphs 1-21 of her Complaint as if fully set forth

herein.

23.       Mr. Young’s treatment of Plaintiff was unwelcome.

24.       Mr. Young’s treatment of Plaintiff was based on her sex.

25.       Mr. Young’s treatment of Plaintiff was sufficiently severe and pervasive to alter the

conditions of her employment and create an abusive atmosphere.

26.       Mr. Young’s sexual harassment of Plaintiff is imputable to Defendant.

                                             COUNT II

                                    TITLE VII RETALIATION

27.       Plaintiff incorporates by reference paragraphs 1-21 of her Complaint as if fully set forth

herein.

28.       Plaintiff engaged in protected activity when she complained about Mr. Young’s sexual

harassment.

29.       Defendant terminated Plaintiff, which constitutes an adverse action.




          Case 1:21-cv-00179-MR-WCM Document 1 Filed 07/14/21 Page 3 of 5
30.    The circumstances of Plaintiff’s termination raise an inference of causation between her

protected activity and the adverse action.

                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiff prays that this Honorable Court grant the following relief:

           a. Trial by jury;

           b. A finding that Defendant violated Plaintiff’s rights as set forth herein;

           c. Full back pay plus interest, front pay, compensatory damages, punitive damages,

               liquidated damages, reasonable attorney fees, and costs in accordance with Title

               VII; and

           d. Any other relief this Court deems proper and just.



                   Respectfully submitted this 14th day of June, 2021.

                                             THE KIRBY G. SMITH LAW FIRM, LLC


                                             /s/Alexander C. Kelly
                                             Alexander C. Kelly
                                             North Carolina Bar No. 49308
                                             Attorney for Plaintiff


THE KIRBY G. SMITH LAW FIRM, LLC
111 N. Chestnut St.
Suite 200
Winston-Salem, NC 27101
T: (704) 729-4287
F: (877) 352-6253
ack@kirbygsmith.com




       Case 1:21-cv-00179-MR-WCM Document 1 Filed 07/14/21 Page 4 of 5
                                       JURY DEMAND

     Plaintiff requests a jury trial on all questions of fact raised by this Complaint.



     Respectfully submitted this 14th day of June, 2021.

                                            THE KIRBY G. SMITH LAW FIRM, LLC


                                            /s/Alexander C. Kelly
                                            Alexander C. Kelly
                                            North Carolina Bar No. 49308
                                            Attorney for Plaintiff


THE KIRBY G. SMITH LAW FIRM, LLC
111 N. Chestnut St.
Suite 200
Winston-Salem, NC 27101
T: (704) 729-4287
F: (877) 352-6253
ack@kirbygsmith.com




     Case 1:21-cv-00179-MR-WCM Document 1 Filed 07/14/21 Page 5 of 5
